By the court.
The verdict given was not against the charge of the judge, who tried the cause, nor can wp say it was against the weight of evidence.
The declarations of the testator to different persons at divers times, of his intended disposition of his estate, is strong evidence in support of the will, conjoined to the testimony of the five witnesses who swear to his sanity on the two days of publication. We have no difficulty in saying, that we have a superintending power to grant new trials, in cases of this nature, where the circumstances will warrant it; but in the present instance we do not find ourselves at liberty to set aside the verdict, and the court therefore unanimously discharge the rule, and direct judgment to be entered for the plaintiff.